Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest, as claimed, a wrapper object for a rendering device being created through a virtual machine by controlling a registration component wherein the compilation of target codes is transferred to the virtual machine. All pending claims are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D COYER whose telephone number is 571-270-5306.  The examiner can normally be reached on Monday-Friday 12pm-10pm Eastern Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191